Citation Nr: 1204679	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for migraine headaches, currently rated as 50 percent disabling.

2.  Entitlement to a higher initial rating for a depressive disorder, to include a sleep disorder, currently rated as 50 percent disabling.

3.  Entitlement to a higher initial rating for interstitial cystitis, currently rated as 20 percent disabling.

4.  Entitlement to a higher initial rating for osteoarthritis of the lumbar spine, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Dianne Olsen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2010 for further development.  

The Veteran presented testimony at a Board hearing in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to earlier effective dates for the granting of service connection of all the Veterans service connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Additionally, the Board notes that the Veteran submitted an April 2011 correspondence in which she argues that all 11 issues adjudicated in the August 2008 rating decision should have been addressed by the Board.  The Board finds that this is not correct.  The August 2008 rating decision granted service connection for (1) migraine headaches, (2) a depressive disorder, (3) interstitial cystitis, (4) osteoarthritis of the lumbar spine, (5) gastroenteritis, and (6) sciatica, right leg.  The RO deferred issue #7 (entitlement to a TDIU).  The RO denied service connection for (8) bilateral patellofemoral syndrome, (9) nasal bone fractures, (10) hearing loss, and (11) a bilateral hip disability.  The RO subsequently issued a November 2008 rating decision in which it denied entitlement to a TDIU (issue #7 which had been deferred).

The Veteran submitted a May 2009 correspondence in which she stated that she disagreed with, and intended to appeal issues 1-4.  She then stated that she also "is appealing any and all other conditions and impairments listed on his [sic] most recent rating decision." [Emphasis added].  The RO properly accepted this correspondence as a notice of disagreement with regard to issues 1-4 and the issue of entitlement to a TDIU, since that was the sole issue listed on her most recent (November 2008) rating decision.  There was no indication that the Veteran was appealing the remaining issues.  Consequently, the RO issued a February 2010 statement of the case that was limited to the five issues currently before the Board.  In February 2010, the Veteran filed a timely substantive appeal with regards to these issues.

In July 2010, the Board construed the May 2009 correspondence as a timely notice of disagreement with regards to all 11 issues.  However, since the RO had not issued a statement of the case with regards to the remaining issues, the issues were remanded for so that the RO could issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO complied with the Board's directive by issuing a September 2010 statement of the case.  The cover letter to the statement of the case instructed the Veteran to file a substantive appeal within 60 days from the date of the letter (September 21, 2010).  The Veteran was told that "If we do not hear from you within this period, we will close your case."  [Emphasis in original].  The Veteran failed to file a timely substantive appeal.  Consequently, the case was closed with regards to these issues.  The Veteran then submitted a January 2011 correspondence in which she requested to reopen the claims.  

In the Veteran's April 2011 correspondence, her representative argues that the Veteran appealed all 11 issues in her original (February 2009) substantive appeal.  However, the Board notes that a substantive appeal is limited to those issues for which a statement of the case had been issued.  The substantive appeal cannot precede the statement of the case.  Consequently, the February 2009 VA Form 9 cannot constitute a substantive appeal with regards to the issues of entitlement to higher initial ratings for (5) gastroenteritis and (6) sciatica, right leg; and entitlement to service connection for (8) bilateral patellofemoral syndrome, (9) nasal bone fractures, (10) hearing loss, and (11) a bilateral hip disability.  The Veteran's January 2011 correspondence requested that these issues be reopened.  Consequently, these issues are referred to the AOJ for appropriate action.  
  
The issues of entitlement to a higher initial rating for interstitial cystitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's migraine headaches have been rated at 50 percent disabling (the maximum schedular rating).  Her migraine headaches do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

2.  The Veteran's service-connected depressive disorder, to include a sleep disorder is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

3.  The Veteran's osteoarthritis of the lumbar spine is not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for the Veteran's service-connected migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100; 38 C.F.R. 
§ 3.321(b)(1) (2011).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected depressive disorder, to include a sleep disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9434 (2011).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected osteoarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5003, 5235-5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2008.

However, the present appeal involves the issue of higher initial ratings, not claims for increased ratings.  A review of the record shows that the RO, in connection with the Veteran's original service connection claims provided the Veteran with adequate VCAA notice in a May 2008 letter prior to the August 2008 adjudication of the claims which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the ones now on appeal to the Board. 

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical and psychiatric examinations in June 2008, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Migraine Headaches
The Veteran's service-connected migraine headaches have been rated by the RO under the provisions of Diagnostic Code 8100.  Under this regulatory provision, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  

At her April 2011 Board hearing, the Veteran testified that she received Botox injections around her eyes all the way toward her mid back; but she had an odd reaction to them.  She was supposed to have the injections every three to four months; but the numbing lasted eight months.  According to the Veteran, her neurologist is going to wait to see if she has nerve damage before proceeding any further.  In any case, she testified that the injections didn't help with her migraines; but did relieve some of the tenderness in her back.  She testified that she has also had acupuncture done; and that she is currently taking Naproxen.  

The Veteran explained that she gets two types of migraines.  The first type she described as manageable.  She stated that she experiences this type of migraine once or twice per week.  They last from a few hours to a full day.  She is able to go to work and deal with them.  The other type of migraine is more severe.  This second type of migraine occurs approximately twice per month and each can last up to three days.  They are accompanied by vomiting, sensitivity to light and smells, and a blind spot in her right eye; and she stated that she is not able to function (work, drive, take care of her child, etc.) when she experiences these.

The Veteran and her representative acknowledged that the 50 percent rating for migraine headaches is the maximum schedular rating.  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The Board finds in this case that the regular schedular standards are not inadequate. 

The Board acknowledges that the Veteran has reported that she has not performed any part time work since January 2011.  While the Veteran's testimony reflects that the Veteran is not currently working, it was never noted that the Veteran was unemployed solely due to her migraine headaches.  Moreover, the schedular ratings take into consideration the Veteran's inability to work.  The 50 percent rating that she currently receives acknowledges that she experiences headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence does not reflect that the Veteran's migraine headaches cause her to be totally disabled or that they cause marked interference with employment.  Nor have the Veteran's migraine headaches been shown to warrant frequent, or, indeed, any periods of hospitalization throughout the relevant appeals period, or to otherwise render impractical the application of the regular schedular standards.  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Psychiatric disorder(s)
The Veteran's service-connected depressive disorder, to include a sleep disorder has been rated by the RO under the provisions of Diagnostic Code 9434.  Under this regulatory provision:

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

At her April 2011 Board Hearing, the Veteran testified that she sees a therapist once per month, and a psychiatrist once every three months.  She testified that she takes Zoloft and that the medication helps somewhat.  On previous occasions (while on active duty) she tried to hurt herself.  She testified that she frequently cries, and has panic attacks that make her reluctant to leave the house.  She stated that these are both symptoms of depression and obsessive compulsive disorder (OCD), for which she takes Xanax and Clomipramine.  She testified that these panics attacks last up to an hour, and that she has had five in the past month.  She stated that during a panic attack, she cannot go to work or to school.  Apparently she was also suffering from a panic attack during the Board hearing.  

The Veteran underwent a VA examination in June 2008.  She stated that her interstitial cystitis and fibromyalgia pain causes her to become depressed.  She also reported two panic attacks in the past year.  She also described OCD symptoms such as doing things over and over again (locking doors, organizing things, etc.).  The Veteran was given the Beck Depression Inventory and received a score of 29, which indicates depression in the moderate to severe range.  Severe symptoms included feeling her appearance is ugly, and waking up early and not being able to go back to sleep.  Moderate symptoms included feeling that life is full of failures, a loss of interest in most other people, greater difficulty making decisions, having to push very hard to do anything, getting tired from doing almost anything, being worried about physical problems, and much less interest in sex.  Mild symptoms included feeling sad, feeling discouraged about the future, not enjoying things like before, feeling guilty a good part of the time, being disappointed in herself, being critical of herself for mistakes or weaknesses, crying, becoming easily annoyed or irritated, and a loss of appetite.  

Upon examination, the Veteran was well groomed and cooperative.  Her hygiene was appropriate.  Motor behavior was unremarkable and eye contact was direct.  Impulse control was appropriate.  Speech was of normal volume, rate, and rhythm.  Voice tone was well modulated.  She was alert and oriented to person, place, and time.  She said that her mood was within normal limits.  She reported that Zoloft has helped since her dosage was increased.  She reported no perceptual distortions.  Thought content was rational and logical; and thought processes were sequential and goal directed.  She stated that her memory was not too good (she has to write things down to remember them).  She worries a lot and this affects her concentration, which the examiner found was the likely reason for her poor short term memory.  The Veteran appeared to be of average intelligence with intact judgment and insight.  Psychotic symptomatology was absent.  

The examiner found the Veteran to be competent to manage her VA benefits and financial resources.  She diagnosed the Veteran with a depressive disorder, not otherwise specified, and OCD.  She deemed the Veteran's social and industrial adaptability to be moderately impaired.  She opined that it would be as likely as not that if she were to try to work, her depression and OCD problems would surface and she would have problems on the job.  She assigned the Veteran a Global Assessment of Functioning (GAF) score of 60 for depression alone; and a GAF score of 55 for depression and OCD combined.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

Subsequent outpatient treatment reports reflect that the Veteran has sought regular treatment from a VA social worker.  The treatment records reflect that the Veteran was unhappy in her marriage and that she frequently considered leaving her husband.  Instead, her husband left town as he accepted a job in Boston in July 2009.  The Veteran noticed that her depressive symptoms improved when he was away, and she subsequently separated from her husband.  Her husband has expressed a desire to get back together.  She also expressed frustration over dealing with her overbearing mother.  A November 2009 treatment report reflects that the Veteran has occasional thoughts of suicide; but she stated that she would not take her own life for the sake of her daughter.  A July 2010 treatment report reflects that the Veteran had recently moved into her own apartment.  She also enrolled in school, majoring in Criminology.  She admitted to being overwhelmed with moving, financial struggles, marital separation, school, and physical problems.  She was also frustrated by the fact that her husband is not helping with their daughter's expenses.  Throughout her treatment, her GAF scores have remained consistent at 55, with the exception of a single score of 45 in July 2009 (following an alleged rape that occurred days after her husband left).  The treatment reports also fairly consistently reflect that the Veteran is alert and coherent.  She communicates well; has an appropriate affect; has fair insight and judgment; and she is amicable and cooperative.    

The Board notes that in order to warrant a rating in excess of 50 percent, the Veteran's disability must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

As noted above, the treatment records reflect that the Veteran's insight and judgment have consistently been fair and intact; and the June 2008 examiner deemed her social and industrial adaptability to be no more than moderately impaired.  There is little to no evidence that the Veteran's depression and OCD have caused deficiencies in her relationship with her daughter.  Although the Veteran separated from her husband, the evidence does not suggest that this separation is the result of her depression and OCD.  Instead, the record reflects that the Veteran's husband has posttraumatic stress disorder (PTSD) and has become controlling, needy, and aggressive.  The Board acknowledges the Veteran's obsessional rituals, her past suicidal ideation, and the fact that the June 2008 VA examiner opined that the Veteran's depression and OCD would cause her some problems at work. However, the preponderance of the evidence does not show deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 50 percent for depressive disorder, to include a sleep disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Lumbar spine
The Veteran's service-connected osteoarthritis of the lumbar spine, has been rated by the RO under the provisions of Diagnostic Codes 5235 to 5243.  Under these provisions, a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, under Diagnostic Code 5243, a 40 percent rating is warranted when there were incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there were incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there were incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

At her April 2011 Board hearing, the Veteran testified that she experiences pain in her low back that begins as a nagging pain but then becomes sharp in nature.  She testified that she is only able to sit for approximately 45 minutes before her legs begin to go numb and the pain extends to her shoulders.  She stated that the severity of the pain usually was approximately 5/10.  She testified that she takes Lyrica for fibromyalgia; but that she hasn't had a day without pain in seven years.  It is not clear whether the constant pain to which she referred was arthritis pain or fibromyalgia pain.  On bad days, she finds herself unable to move.  This has occurred twice in the past year.  She stated that as a result of her back pain, her activities are limited.  She cannot pick up her 28 pound daughter, or play with her for extended periods of time.  She reported that she was working part time for a property management company from October 2010 to January 2011.  She reported that she left the job because she had so many doctor appointments, frequent migraines, and had to make so many trips to the bathroom (as a result of her interstitial cystitis) that she couldn't work.  

The Veteran underwent a VA examination in June 2008.  The Veteran reported pain in the low back area that radiates down the right buttock and into the right sacroiliac joint.  It sometimes radiates down the posterior right leg to the knee.  She reported that the pain in her low back is not continuous.  It occurs with flare-ups which often occur in cold weather.  She reported getting at least one flare-up per month; and she stated that a flare-up can last up to two days.  Even with a flare-up, she stated that she is still functional; but she is much less active and she has to pace herself.  The pain was characterized as sharp, and typically ranged from 0-5/10.  At its worst, she rated it at 7/10.  She does not require a back brace.  She reported that she can walk approximately 15 minutes before she needs a rest.  She denied ever having fallen as a result of her back disability; and she denied ever having been incapacitated by it.     

Upon examination, the Veteran was able to achieve full range of motion (0-90 degrees of forward flexion; 0-30 degrees of right and left lateral flexion; and 0-30 degrees of right and left rotation).  There was a slight increased lumbar lordosis with a prominence of the S1 area.  There was no acute muscle spasm or increased paravertebral muscle tension to palpation.  Palpating did cause some tenderness.  Following repetitive motion, there were no further limitations, no increase in pain, weakness, fatigue, or incoordination of the lumbar spine.  Muscle strength was 5/5 in the upper and lower extremities.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability must be manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board notes that the Veteran's VA examination report reveals that she had full range of motion of the lumbosacral spine; and that the disability is not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees.  
The June 2008 VA examiner found that following repetitive motion, there were no further limitations, no increase in pain, weakness, fatigue, or incoordination of the lumbar spine.  There is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.

Nor have the outpatient treatment records shown limitation of motion so limited.  Moreover, there has been no finding of muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for osteoarthritis of the lumbar spine must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to higher initial ratings for migraine headaches, depressive disorder, to include a sleep disorder, and osteoarthritis of the lumbosacral spine is not warranted. 


REMAND

Interstitial cystitis
The Board notes that the most recent VA genitourinary examination is dated June 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran has not specifically asserted that there has been an increase in severity.  However, the Board notes that the Veteran testified that approximately four times per year, her interstitial cystitis sends her to the hospital because either the pain is so unbearable or she is unable to hold urine.  She also testified that she sometimes completely loses control of her bladder.  She testified that even on good days, she leaks urine and that she has to wear depends and absorbent pads.  The Board notes that neither hospitalizations nor daytime incontinence are noted in the June 2008 examination report.  To the contrary, the report reflects that the Veteran has not been hospitalized for the disability and that "during the day she does not have a problem with incontinence."  It is clear that either the Veteran's disability has increased since the most recent examination or that the most recent examination findings are in error.  In either case, the Board finds that a new examination is warranted to determine the current severity of the disability.  

The Board notes that the examiner should note the Veteran's urinary frequency and the frequency with which the Veteran's absorbent materials must be changed.  

The Board further notes that the treatment records in the claims file are dated through September 2010 and they do not reflect four hospitalizations per year.  The RO should obtain any and all treatment records from September 2010 to the present.   

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of entitlement to a higher initial rating for interstitial cystitis.

Additionally, the Board notes that the Veteran is service connected for two or more disabilities; at least one disability is rated at 40 percent or more; and her additional disabilities result in a combined rating of 70 percent or more.  Consequently, the only criteria remaining for TDIU to be granted is a finding that her service connected disabilities render her unable to secure or follow a substantially gainful occupation.  No medical opinion has been obtained with regards to this issue.  The Board finds that if the readjudication of her interstitial cystitis claim does not result in the granting of a TDIU, the RO should schedule the Veteran for a general medical examination for the purpose of obtaining an opinion regarding whether her service connected disabilities render her unable to secure or follow a substantially gainful occupation.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all treatment records from September 2010 to the present.   

2.  The RO should schedule the Veteran for a VA genitourinary examination for the purpose of determining the current severity of her interstitial cystitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner should note the Veteran's urinary frequency and the frequency with which the Veteran's absorbent materials must be changed.  

3.  If necessary, the RO should schedule the Veteran for a general VA examination for the purpose of determining whether the Veteran's service connected disabilities render her unable to secure or follow a substantially gainful occupation.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the RO should furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


